DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021, has been entered.
 
Status of Claims
This Office Action is responsive to the request for continued examination filed December 22, 2021.
Claims 5-6, 13-14, and 20 were previously canceled.
Claims 1 and 12 are currently amended.
Claims 2-4, 7-11, and 15-19 are in their original or a previous presentation.
Claims 1-4, 7-12, and 15-19 are currently pending and have been fully examined.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-12, and 15-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 12) and a machine (claim 1), which is recited as a method and system that performs the steps and/or functions of: receiving a medical report for a patient; extracting medical data of the patient from the medical report, wherein the medical data includes a parameter value; normalizing the parameter value relative to a required input format of a risk model; computing a risk score that is predictive of risk of a certain adverse clinical event based at least in part on an updated normalized parameter value of the extracted medical data and the risk model; comparing the risk score to a previous risk score of the patient; determining when a change between the risk score and the previous risk score is within a predetermined threshold indicating a consistency between the risk score and the previous risk score; determining when a change between the risk score and the previous risk score exceeds a predetermined threshold indicating an inconsistency between the risk score and the previous risk score; transmitting an alert to a pertinent party indicating a change in risk score based on the updated normalized parameter value; and displaying an alert indicating the change in risk score based on the updated normalized parameter value and the status of the patient based on the change in risk score, wherein the status includes an outstanding order to be performed on the patient within a scheduled timeframe specific to the patient based on the change in risk score.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “mathematical concepts”, which are 
The claim is directed to a system configured to perform the process of identifying an alert condition based on a user risk score, which is performed by the system taking a set of extracted patient data, computing a risk score that is predictive of risk of a certain adverse clinical event based at least in part on that extracted patient data and the risk model, comparing the risk score to a previous risk score of the patient, and determining an alert condition based on a determination that the change between the current risk score and the previous risk score is greater than a predetermined threshold. This is taking patient data and performing a mathematical concept to calculate a risk score. Then that risk score undergoes an evaluation where it is compared to a previous risk score. Based on the results of that evaluation, a judgment is made as to whether an alert condition exists based on another evaluation where the results of that evaluation are compared against a predetermined threshold value. If that evaluation determines that the difference does not exceed the threshold, then there is a judgment that the scores are consistent and an alert condition does not exist. If that evaluation determines that the difference does exceed the threshold, then there is a judgment that the scores are not consistent and an alert condition exists. This is performing a mathematical concept and a series of evaluations to determine an alert condition. Overall, this is a series of mental processes, where the mathematical concepts are used to determine an input into the mental processes.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution 

Insignificant Extra-Solution Activity
The steps of receiving a medical report for a patient and extracting medical data of the patient from the medical report are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). The step of normalizing the parameter relative to a required input format of a risk model is also an example of mere data gathering because the normalization of the data is still part of the gathering of the data that is to be input into the risk model, similar to the generation of statistics based on the collected raw data in was considered to be mere data gathering in OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (MPEP 2106.05(g))
The steps specifying the received data is a medical report, the extracted data be medical data for a patient that includes a parameter value, the parameter value be an updated normalized parameter, and the status of the patient including an outstanding order to be performed on the patient within a scheduled timeframe specific to the patient based on the change in risk score are examples of identifying by type and source the data to be manipulated, which is an insignificant extra-solution activity (MPEP 2106.05(g)).
The steps of transmitting an alert to a pertinent party indicating a change in risk score based on the updated parameter value and displaying the alert indicating the change in risk score based on the updated parameter value and the status of the patient are examples of necessary data outputting because it is merely providing the user with 
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The step reciting that the risk score be predictive of risk of a certain adverse clinical event is used to generally link the performance of the abstract idea to the field of risk monitoring because it is merely defining the type of event that is to be monitored for without providing further specifics regarding the field of use. 
The steps reciting generically recited components of a computer system, such as specifying the steps be performed by a processor or a display, only serve to generally link the implementation of the abstract idea to a technological environment, which would be a computer system with at least a processor and a display.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as stating that the processor is configured to perform certain steps and the display displays the results serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as being either part of the abstract idea or insignificant extra-solution activity, such as: receiving a medical report, extracting medical data; computing a risk score; comparing the risk score to a previous risk score; determining when a change between the risk score and the previous risk score exceeds a predetermined threshold; transmitting an alert to a pertinent party, and displaying an alert, are all examples of at least one of: storing and retrieving data from a memory, sending and receiving data over a network, electronic recordkeeping, or performing repetitive calculations. All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly 
The recited computer components (e.g., computer system, processor, and display) are all generically recited components (see specification, par. [0012]). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea.
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a generically recited processor, receiving a report, extracting medical data, computing a risk score, performing comparisons to previous risk scores and a predetermined threshold, and providing results by sending information over a network and displaying the information using a generic display when the comparisons indicate a change between the current risk score based on an updated parameter value. This is a generically recited computing device performing the abstract idea and insignificant extra-solution activities through the generically described device performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-4 and 7-11 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-4 and 8-11 recite the same abstract idea of mental processes of claim 1.
Claims 2-4 and 8-11 all recite additional limitations that amount to: insignificant extra-solution activity, implementing the abstract idea or insignificant extra-solution activity using a computer, generally linking the implementation to a particular technological field, or an insignificant extra-solution activity related to the performance of a second abstract idea.
Claims 2-4 and 8-10 all recite additional limitations that serve to select by type or source the data to be manipulated by defining the type of data to be extracted or the types of medical reports to be analyzed. Selecting by type or source the data to be manipulated is an insignificant extra-solution activity.
Claim 7 recites additional limitations that recite utilizing natural language matching techniques to extract the medical data. The natural language techniques are generically recited in the specification (at par. [0018]), so the limitation merely serves as instructions to implement the extraction using a computer (MPEP 2106.05(f)), and generally linking the implementation to a computer with natural language matching capabilities (MPEP 2106.05(h)).
Claim 11 recites additional limitations describing identifying a conflict in the data and providing an alert on the display. This is an extra-solution activity because it is only tangentially related to the solution claimed in the independent claims (i.e., identifying a risk based on a change in the risk scores). Additionally, this extra-solution activity is another instance of a mental process because it is analyzing the extracted data and observing instances where the extracted data does not match other instances of the same data.
Claims 15-19 are ultimately dependent from Claim(s) 12 and includes all the limitations of Claim(s) 12. Therefore, claim(s) 15-19 recite the same abstract idea of mental processes of claim 12.
Claims 15-19 recite limitations that are the same or substantially similar to the limitations of claims 7, 2-4, and 9-11 (where 15 corresponds to 7, 16 corresponds to at least one of 2-4, and 17-19 correspond to 9-11, respectively). Claims 15-19 are rejected for the same reasons as claims 7, 2-4, and 9-11.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7, 9 12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vallee (US PG Pub. 2016/0378943) in view of Cox (US PG Pub. 2017/0286622), in further view of Gardner (US PG Pub. 2015/0286792) and Amland (US PG Pub. 2011/0313788).

Claim 1
	Regarding claim 1, Vallee teaches 
A system for alerting a user of a new risk score, comprising:
Par. [0043], “According to another aspect of the invention, there is provided a method of providing an alert from a machine learning server over a network”
Par. [0102], “According to an embodiment, if the risk is determined as a positive value on a given day, the alert is sent from the server 200 to the caregiver computing device 300 so that the caregiver receives the alert notification, as shown in FIG. 5.”
A processor configured to
Par. [0045], “According to an embodiment, the processor runs the feedforward artificial neural network application comprising a multilayer perceptron (MLP) feedforward artificial neural network (ANN).”
Receive a medical report for a patient
Par. [0034], “According to an aspect of the invention, there is provided method for dynamically computing a patient dynamic risk score indicative of an adverse event occurring on a given day, the method comprising: obtaining clinical documentation data, socio-demographic data, answers to remote patient monitoring questionnaires, and vital signs data; using, in a feedforward artificial neural network, the clinical documentation data, the socio-demographic data, the answers to remote patient monitoring questionnaires and the vital signs data to compute the patient dynamic risk score indicative the adverse event occurring on a given day.”
Par. [0063], “In this example, Clinical Documentation Database 1 comprises the clinical documentation data source that includes, but is not limited to, the patient medical history, prescribed drugs and medical assessments.”
The data in the clinical documentation database, which includes patient history and medical assessments, is interpreted as being medical reports.
Par. [0078], “Then, according to an embodiment and as shown in FIG. 1, once a patient is admitted to the program, a Patient Static Risk Score 6 can 
Par. [0109], “Moreover, this system is advantageous over expert systems (i.e., systems with many science-based rules implemented) in that the system described herein is self-adaptive: once new data are fed into the server 200 over time, the values of the weights and other adjustable variables of the neural network can be changed automatically to better suit reality.”
This shows that new data is fed into the server that can then be used to update the patient risk score and retrain the model.
Extract medical data of the patient from the medical report, wherein the medical data includes a parameter value
Par. [0081], “The ANN comprises and Input Layer 17. This is a feature vector extracted from, but not limited to, the different data sources in Clinical Documentation Database 1, Socio-Demographic Database 2, Answers to Periodic Questionnaire Database 3 and Periodic Vital Signs Database 4 and Patient Static Risk Score 6 computed by Patient Static Risk Score Learning Machine 5.”
Normalize the parameter value relative to a required input format of a risk model
Par. [0043], “the machine learning server comprising a processor and a memory that stores format specifications for the feedforward artificial neural network application, wherein the processor formats the patient health-related data in a format ready for the feedforward artificial neural network; feeds the 
Par. [0081], “The ANN comprises and Input Layer 17. This is a feature vector extracted from, but not limited to, the different data sources in Clinical Documentation Database 1, Socio-Demographic Database 2, Answers to Periodic Questionnaire Database 3 and Periodic Vital Signs Database 4 and Patient Static Risk Score 6 computed by Patient Static Risk Score Learning Machine 5. The data can be formatted to be inputted into the Input Layer 17, for example they can be normalized or put in vector form.”
Compute a risk score that is predictive of a risk of a certain adverse clinical event based at least in part on an updated normalized parameter value of the extracted medical data and the risk model
Abstract, “There is described a method for dynamically computing a patient dynamic risk score indicative of an adverse event occurring on a given day.”
Par. [0029], “There is disclosed herein a methodology of dynamically predicting remote monitoring patients' risk of experiencing an adverse event such as a hospital readmission or an emergency room visit a number of days before the occurrence of the event.”
Par. [0069], “The server 200 has a memory for storing data and a processor for executing instructions which may be stored on the memory of the server or elsewhere. These instructions implement a feedforward artificial neural network application to classify the patient health-related data as having a value of risk (which can be continuous and compared to a risk threshold, or Boolean, for example) indicative of the adverse event occurring on a given day.”
Transmitting an alert to a pertinent party indicating a risk score based on the updated normalized parameter value
Par. [0102], “According to an embodiment, if the risk is determined as a positive value on a given day, the alert is sent from the server 200 to the caregiver computing device 300 so that the caregiver receives the alert notification, as shown in FIG. 5. The caregiver comprises anyone of medical or nursing staff or other healthcare professionals, or the alert service provider as a suitable intermediary for the actual caregiver.”
This shows that the risk score calculated for the patient using the data from the various data stores is transmitted to a caregiver as an alert if the new score shows that the patient is at risk on a given day based on the newly calculated risk score.
A display that displays an alert indicating the risk score based on the updated normalized parameter value and the status of the patient based on the risk score
Par. [0101], “The caregiver computing device 300 comprises a display through which the result of the determination can be shown to the caregiver (e.g., nursing staff).”
Par. [0102], “This alert can be an instruction to display a visual indication on the user interface of the computing device 300 as to the nature of the alert regarding a given patient.”
Par. [0043], “runs the feedforward artificial neural network application to compute the patient dynamic risk score indicative of a risk indicative of an adverse event occurring on a given day; generates an alert signal formatted for network communication if the patient dynamic risk score is above a threshold”
Having a risk score above the threshold means that the patient is at risk of an adverse event. The alert indicates the patient’s status because it indicates that the score calculated for the patient is above the threshold value for acceptable patient risk. 
However, Vallee does not teach
Compare the risk score to a previous risk score of the patient
Determine when a change between the risk score and the previous risk score is within a predetermined threshold indicating a consistency between the risk score and the previous risk score
Determine when a change between the risk score and the previous risk score exceeds a predetermined threshold indicating an inconsistency between the risk score and the previous risk score
The status of the patient being based on the change in risk score, wherein the status includes an outstanding order to be performed on the patient within a scheduled timeframe specific to the patient based on the change in risk score 
Cox teaches
Compare the risk score to a previous risk score of the patient and determine a change between the risk score and the previous risk score
Par. [0242], “In other illustrative embodiments, when performing a risk assessment of a patient to determine their risk scores for various medical conditions/events, a retroactive risk assessment may also be performed as well to determine the patient's previous risk for the particular medical condition/event based on previous patient information and compare the risk scoring to the current risk scoring to determine a trend associated with the 
Determine when a change between the risk score and the previous risk score indicates a consistency between the risk score and the previous risk score
Par. [0265], “a retroactive risk assessment may also be performed by the risk evaluation engine 1630 in concert with the patient information analysis engine 1620 to determine the patient's previous risk for the particular medical condition/event based on previous patient information in the registry 1434 and compare the risk scoring to the current risk scoring to determine a trend associated with the patient, e.g., is the patient becoming more of a risk for a medical condition/event occurring or less of a risk.”
A change in the patient’s risk score that is sufficient to indicate a trend where the patient’s risk is not changing would indicate that the patient’s risk is consistent (i.e., not changing or stable).
Determine when a change between the risk score and the previous risk score indicates an inconsistency between the risk score and the previous risk score 
Par. [0265], “a retroactive risk assessment may also be performed by the risk evaluation engine 1630 in concert with the patient information analysis engine 1620 to determine the patient's previous risk for the particular medical condition/event based on previous patient information in the registry 1434 and compare the risk scoring to the current risk scoring to determine a trend associated with the patient, e.g., is the patient becoming more of a risk for a medical condition/event occurring or less of a risk.”
A change in the patient’s risk score that is sufficient to indicate a trend where the patient’s risk is changing would indicate that the patient’s 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Vallee the ability to compare the calculated risk score to previous calculated risk scores in order to determine consistency or inconsistency in the data, as taught by Cox, because it allows the caregivers of the patient to identify trends regarding whether the patient is at more risk than before or less risk than before (see Cox, par. [0242], [0265]).
Gardner teaches
Determine when a change between the risk score and the previous risk score is within a predetermined threshold indicating a consistency between the risk score and the previous risk score; determine when a change between the risk score and the previous risk score exceeds a predetermined threshold and displaying an alert when the change exceeds the predetermined threshold indicating an inconsistency between the risk score and the previous risk score
Par. [0026], “As existing claims are processed and/or new claims are filed, healthcare providers and other users of the embodiments of the present disclosure can be automatically alerted in response to changes in an individual's health risk score or the components thereof. In one exemplary embodiment, updated claims data is retrieved and used to re-determine the health risk scores for individuals having updated claims data. In response to the health risk score for an individual changing (increasing or decreasing) by a predetermined amount and/or exceeding a predetermined threshold. The alert can be provided in any desired manner, such as in an electronic communication (e.g., an email, voicemail, SMS text, etc.) or via a user interface (e.g., display screen) in communication with a computer system 
If the patient’s change in risk score being less than a threshold amount would indicate that the patient’s risk is consistent (i.e., not changing or stable), and a change in risk score that exceeds the threshold would indicate that the patient’s risk is inconsistent (i.e., changing or not stabilized).
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Vallee and Cox the ability to determine when a change in risk scores is within a predetermined threshold amount, and when a change in risk scores exceeds a predetermined threshold, and display an alert based on the change exceeding the threshold, as taught by Gardner, because it allows the system to notify individuals involved in the patient’s care that the patient’s risk has been increasing over time so that those individuals would be able to provide targeted assistance  to those patient to address their risk (see Gardner, par. [0029]).
Amland teaches
The status of the patient being based on the change in risk score, 
Par. [0042], “For instance, as noted above, a single threshold may be used such that the readmission risk score indicates either a low or high readmission risk. In some embodiments, if the readmission risk is low, no interventions may be recommended and the care plan may remain unmodified. Alternatively, if the threshold is exceeded such that the readmission risk is high, certain interventions or a modified care plan may be recommended based on the high readmission risk. In embodiments in which multiple thresholds are used providing multiple risk levels, treatment 
Wherein the status includes outstanding orders to be performed on the patient within a scheduled timeframe specific to the patient based on the change in risk score 
Par. [0031], “For instance, readmission risk may be used to determine the need for and scheduling of surveillance calls to patients and/or in-person appointments, in-home treatment, and patient education. In some embodiments, readmission risk scores may also be calculated after a patient has been discharged. Such post-discharge readmission risk scores may be used to modify outpatient activities and may warrant readmitting patients in some instances.”
Par. [0045], “Treatment alternatives are selected, and the patient is treated, as shown at block 318. This may include performing a routine care plan if the readmission risk is low or performing a modified care plan including interventions recommended based on readmission risk exceeding certain thresholds. While the patient is treated, the readmission risk score may be recalculated as shown by the return to block 308. The readmission risk score may be recalculated at predetermined points in time or any time patient data is updated that may impact the readmission risk score for the patient. Based on the readmission risk score recalculations, different treatments options may be recommended and/or the patient's care plan may be modified. As such, 
Par. [0046], “In some embodiments, the system may monitor risk score trending for the patient during treatment and use such trending information to provide treatment recommendations. For instance, multiple readmission risk score calculations may indicate that the patient's readmission risk is decreasing, demonstrating that the current care plan is effective. Alternatively, readmission risk score trending may correspond with the patient's readmission risk remaining stable or even increasing, demonstrating that the current care plan is ineffective and/or that different interventions may be necessary.”
Par. [0050], “This determination may be made, for instance, by comparing the readmission risk score to a threshold and determining to readmit based on the readmission risk score exceeding the threshold. The determination may also be made on readmission risk trending demonstrating a certain increase in readmission risk over time.”
Par. [0051], “Alternatively, it may be determined that the patient should not be readmitted at block 328. For instance, the patient's risk score may not exceed a predetermined threshold and/or a treating clinician may determine not to readmit. However, it may be desirable to modify the outpatient activities for the patient based on the readmission risk score. For instance, more frequent monitoring or additional testing may be desirable based on an elevated readmission risk score. As another example, no further outpatient activities may be deemed advisable based on a decreased readmission risk. Accordingly, as shown at block 332, outpatient activity recommendations are determined based on the outpatient readmission risk score. The readmission 
The currently scheduled activities for the patient would be considered the outstanding orders for the patient (see par. [0049]). 
A notification that the patient is at risk and requires a modification to the outpatient activities would be a patient status based on the change in risk score and the outstanding orders scheduled within the time period specific to the patient because the original care plan was determined specific to the patient (see par. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Vallee, Cox, and Gardner the ability to have the status of the patient be based on the change in risk score and the status includes outstanding orders to be performed on the patient within a scheduled timeframe specific to the patient based on the change in risk score, as taught by Amland, because it allows the system to recognize patients whose risk for readmission has changed and adjust the care plan for the patient accordingly (see Amland, par. [0045]-[0046], [0050]).

Claim 2
	Regarding claim 2, the combination of Vallee, Cox, Gardner, and Amland teaches all the limitations of claim 1. However, Vallee does not teach
The extracted medical data including a parameter value extracted from free text
Cox teaches
The extracted medical data including a parameter value extracted from free text
Par. [0254], “In response to the operation of the risk assessment system 1600 being triggered, the patient's information in the patient registry 1434 may be analyzed by the patient information analysis engine 1620 to identify instances of identifiable diagnoses or pre-existing medical conditions associated with the particular patient, such as may be identified by particular medical codes, natural language textual descriptions using natural language processing, or the like, to thereby identify which diagnoses and pre-existing medical conditions to evaluate further with regard to risks of the patient.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Vallee, Cox, Gardner, and Amland the ability to extract medical data including free text, as taught by Cox, because natural language textual descriptions are a type of data that contains medical information that can be analyzed by the system to help identify patient information, such as patient diagnoses or pre-existing conditions, which can be useful in determining the patient’s risk (see Cox, par. [0254]-[0256]).

Claim 3
	Regarding claim 3, the combination of Vallee, Cox, Gardner, and Amland teaches all the limitations of claim 1. Cox further teaches
The extracted medical data including a parameter value extracted from a controlled list
The following limitation would be obvious in view of Cox
The extracted medical data including a parameter value extracted from a controlled list
Par. [0164], “FIG. 9A illustrates an example GUI for defining various medical codes that are recognizable by the mechanisms of the illustrative embodiments and used in the various rules of the illustrative embodiments. In FIG. 9A, medical codes indicating a diagnosis of diabetes are entered into a list of codes. In this example GUI, these codes are used by rules to identify diabetic patients when a matching code is found within the patient's medical record. Matching codes are then subjected to further selection criteria described within the rules engine, as shown in FIG. 9C described hereafter.”
This example, where the system uses rules to identify diabetic patients by matching medical codes extracted from a patient’s medical record to a predefined list of medical codes in the rules, is the same example provided in par. [0019] of the specification.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Vallee, Cox, Gardner, and Amland the ability to extract medical data including data from a controlled list, as taught by Cox, because some types of patient information, such as diagnostic codes for the patient, which can be useful in analyzing the patient data and determining the patient’s risk (see Cox, par. [0164]-[0165]).

Claim 4
	Regarding claim 4, the combination of Vallee, Cox, Gardner, and Amland teaches all the limitations of claim 1. Cox further teaches
The extracted medical data including a parameter value extracted from a structured document
Par. [0254], “The patient information analysis engine 1620 may be configured to identify particular types of entries, key words, key phrases, medical codes, information in particular predefined fields of structured information, or the like, to thereby identify pre-existing medical conditions or diagnoses for further evaluation.”
Par. [0255], “In addition, the patient information analysis engine 1620 is configured to extract risk factor information from patient information in the patient registry 1434. Again, this may be based on any of key words, key phrases, medical codes, particular types of entries, predefined fields, and the like. Values associated with these risk factors may also be extracted for use in evaluating the risk factors.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Vallee, Cox, Gardner, and Amland the ability to extract medical data including data in structured documents, as taught by Cox, because information recorded in structured fields can be a type of data that contains medical information that can be analyzed by the system to help identify patient information, such as patient diagnoses or pre-existing conditions, which can be useful in determining the patient’s risk (see Cox, par. [0254]-[0256]).

Claim 7
	Regarding claim 7, the combination of Vallee, Cox, Gardner, and Amland teaches all the limitations of claim 1. However, Vallee does not teach
Utilizing natural language matching techniques to extract the medical data
Cox further teaches
Utilizing natural language matching techniques to extract the medical data
Par. [0254], “In response to the operation of the risk assessment system 1600 being triggered, the patient's information in the patient registry 1434 may be analyzed by the patient information analysis engine 1620 to identify instances of identifiable diagnoses or pre-existing medical conditions associated with the particular patient, such as may be identified by particular medical codes, natural language textual descriptions using natural language processing, or the like, to thereby identify which diagnoses and pre-existing medical conditions to evaluate further with regard to risks of the patient.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Vallee, Cox, Gardner, and Amland the ability to extract medical data including free text, as taught by Cox, because natural language processing allows the system to receive information contained in narrative textual descriptions, which are a type of data that contains medical information that can be analyzed by the system to help identify patient information, such as patient diagnoses or pre-existing conditions, which can be useful in determining the patient’s risk (see Cox, par. [0254]-[0256]).

Claim 9
	Regarding claim 9, the combination of Vallee, Cox, Gardner, and Amland teaches all the limitations of claim 1. Vallee further teaches
Initiating the steps of the risk assessment on any given day
Par. [0034], “According to an aspect of the invention, there is provided method for dynamically computing a patient dynamic risk score indicative of an adverse event occurring on a given day, the method comprising: obtaining clinical documentation data, socio-demographic data, answers to remote patient monitoring questionnaires, and vital signs data; using, in a feedforward artificial neural network, the clinical documentation data, the 
However, Vallee does not teach
Performing the receiving when the patient has an intervention procedure scheduled
Amland teaches
Performing the receiving when the patient has an intervention procedure scheduled
Par. [0046], “In some embodiments, the system may monitor risk score trending for the patient during treatment and use such trending information to provide treatment recommendations. For instance, multiple readmission risk score calculations may indicate that the patient's readmission risk is decreasing, demonstrating that the current care plan is effective. Alternatively, readmission risk score trending may correspond with the patient's readmission risk remaining stable or even increasing, demonstrating that the current care plan is ineffective and/or that different interventions may be necessary.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Vallee, Cox, Gardner, and Amland the ability to receive data required to generate a risk assessment when the patient has an intervention procedure scheduled, as taught by Amland, because it allows the health care provider determine whether the patient’s current course of treatment is effective and make a modification to the patient’s scheduled treatments if the current treatment is determined to be ineffective (see Amland, par. [0046]).

Claim 12
	Claim 12 is a method claim that recites a method for alerting a user of a new risk score comprising the performance of method steps that are the same or substantially similar to the functions of the system of claim 1. Vallee teaches the following limitations not addressed in the rejection of claim 1
A method for alerting a user of a new risk score
Par. [0001], “There is described a method for dynamically computing a patient dynamic risk score indicative of an adverse event occurring on a given day.”
Please refer to the rejection of claim 1 for additional limitations.

Claims 15 and 17 
	Claims 15 and 17 are method claims dependent from claim 12 that recite additional limitations that are the same or substantially similar to the limitations of claims 7 and 9, respectively. Please refer to the rejections of claims 12 and 7 and 9.

Claim 16
	Claim 16 is a method claim dependent from claim 12 that recites additional limitations that amount to being the same or substantially similar to the methods of at least one of claims 2-4. Please refer to the rejections of claim 12 and at least one of claims 2-4.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vallee, Cox, Gardner, and Amland, in further view of Fischer (US PG Pub. 2014/0142456).

Claim 8

The risk score being one of a percent value or an absolute value
Par. [0030], “The present disclosure overcomes the problems identified herein by providing a methodology that dynamically estimates a probability of an event occurring in the next few days so that the care workers can try to prevent the event and maintain patients at home longer.”
Par. [0050], “runs the feedforward artificial neural network application to classify the patient health-related data as having a Boolean value of risk indicative of the adverse event occurring on a given day; generates a signal formatted for network communication comprising the Boolean value of risk; transmits the signal over the communication network to at least one of the remote subscriber computer and a caregiver computer on which an application is installed to interpret the Boolean value of risk in the signal, wherein the signal activates a generation of an alert on the at least one of the remote subscriber computer and the caregiver computer.”
However, Cox does not teach
Wherein the predetermined threshold is a percent change of the percent value or the absolute value
Fischer teaches
Wherein the predetermined threshold is a percent change of the percent value or the absolute value
Par. [0085], “The processing logic, at decision block 1012, determines if a percent change exceeds a threshold. The percent change refers to a combination of the daily or current value compared to the personal best value. The threshold, and the percent change depend on the patient and are 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Vallee, Cox, Gardner, and Amland the ability to set the predetermined threshold as a percent change of the risk score value, as taught by Fischer, because it is a simple substitution of two known prior art elements (the generically described predetermined threshold from par. [0026] of Gardner and the percent change described in Fischer) substituted according to known methods (use the percent change threshold as the predetermined threshold in the system of Cox and Gardner when measuring the change between the previous risk score and the current risk score) to achieve predictable results (a system that will alert based on trends in a calculated risk score, indicated by the current value deviating from the previous value by more than a predetermined percentage of the previous value), with no additional Graham v. Deere considerations (MPEP 2143.I.B).

Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vallee, Cox, Gardner, and Amland, in further view of Maneri (US PG Pub. 2014/0303988).

Claim 10
	Regarding claim 10, the combination of Vallee, Cox, Gardner, and Amland teaches all the limitations of claim 1. However, Vallee does not teach
Detecting at least one outstanding order for the patient
Wherein the at least one outstanding order may affect the risk score
Further indicating on the display that the risk score may change

Detecting at least one outstanding order for the patient
Par. [0085], “Referring to FIG. 17, the unfilled medications determination module 285 may determine an unfilled medications component, for example, related to prescriptions that have not been filled to date, for determining the diabetes risk score.”
Wherein the at least one outstanding order may affect the risk score
Par. [0085], “For example, when the patient has an outstanding medication (e.g., an unfilled prescription), the diabetes risk score may increase significantly the day after their fill window. Patients may be given until their fill window to complete the fulfillment of their prescriptions, or otherwise, the diabetes risk score will be increased.”
Further indicating on the display that the risk score may change
Par. [0052], “A decision support module 109 may provide for the configuration of individual healthcare programs, for example, such that the healthcare programs react to events in the data with alerts. A common data modeling module 110 may model common data related, for example, to a healthcare plan and a healthcare team. An event management module 111 may process events (e.g., health events) related, for example, to patient vitals, medications, appointments, etc.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Vallee, Cox, Gardner, and Amland the ability to detect outstanding orders that may affect the patient’s risk score and generate alerts based on the outstanding order, as taught by Maneri, because having an outstanding order, such as unfilled medication, could negatively impact the patient’s health and increase the see Maneri, par. [0085]) and the alerts keep the patient and the providers up to date regarding the health information of the patient (see Maneri, par. [0047], [0052]).

Claim 18
	Claim 18 is a method claim dependent from claim 12 that recites additional limitations that are the same or substantially similar to the limitations of claim 10. Please refer to the rejections of claims 12 and 10.

Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vallee, Cox, Gardner, and Amland, in further view of Qureshi (US PG Pub. 2015/0019259).

Claim 11
	Regarding claim 11, the combination of Vallee, Cox, Gardner, and Amland teaches all the limitations of claim 1. However, Valle does not teach
Determining a conflict between the medical data extracted from the medical report and previously extracted medical data and provide a further alert on the display of the conflict
Qureshi teaches
Determining a conflict between the medical data extracted from the medical report and previously extracted medical data and provide a further alert on the display of the conflict
Par. [0033], “Conflicts in the received data can be identified, for example, if blood pressure readings for the subject differ between outpatient, inpatient, and home readings. If a conflict in the received data exists, the system can create an alert for the care coordinator to resolve. Trends in the data can be 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Vallee, Cox, Gardner, and Amland the ability to detect conflicting data and provide alerts based on the presence of conflicting data, as taught by Qureshi, because it allows users of the system to resolve differences in data in the monitored patients (Qureshi, par. [0033]).

Claim 19
	Claim 19 is a method claim dependent from claim 12 that recites additional limitations that are the same or substantially similar to the limitations of claim 11. Please refer to the rejections of claims 12 and 11.

Response to Arguments
101 Rejections
Applicant's arguments filed November 15, 2021, have been fully considered but they are not persuasive. 

With respect to the Applicant's arguments against the 101, the arguments are not persuasive.

When considering whether a claimed invention provides a technological improvement, "the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement." (MPEP 2106.05(a)). The MPEP further explains that, "An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the 
In the current application, the purported improvement is in "the mechanism to notify the user when the risk score changes due to an updated parameter value" (Remarks, pg. 2). However, the specification does not provide any technical details of the mechanism that is used to notify the user when the risk score changes beyond broad recitations that the physician user should be notified (Specification, par. [0040], [0043]) or descriptions that the user should be notified by means that would not constitute more than using a generic computer to implement a judicial exception (Specification, par. [0035], [0044], which recite the ability to alert the physician "via text, email, page, app notification, etc."). Such descriptions in the specification do not "provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement." (MPEP 2106.05(a)).
Because the disclosure lacks details sufficient to show to one having ordinary skill in the art that the claimed invention provides an improvement, the arguments that the claimed invention provides an improvement is not persuasive.

The Applicant also makes the assertion that "normalizing the parameter value relative to a required input format of a risk model" is sufficient to "cure the Examiner's assertion that the 
Normalizing data prior to inputting the data into a risk model does not provide a particular way of achieving a desired outcome. Normalizing the parameter values used in the input does not describe how the outcome is achieved. It is part of the mere data gathering because it is taking the gathered data and converting it to a format can be used by the risk model. Mere data gathering is an insignificant extra-solution activity (MPEP 2106.05(g)).
Because the normalizing the parameter values is a description of insignificant extra-solution, the arguments that it overcomes the 101 rejection are not persuasive.

For at least the foregoing reasons, the arguments against the 101 are not persuasive, and the 101 rejections will be sustained.

103 Rejections
Applicant’s remaining arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Examiner, Art Unit 3686